Citation Nr: 1545422	
Decision Date: 10/26/15    Archive Date: 11/02/15

DOCKET NO.  11-20 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for diabetes mellitus type II, to include as due to herbicide exposure.  

2.  Entitlement to a compensable rating for service-connected residual laceration scar of the right knee.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Betty Lam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to November 1969.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In August 2015, the Veteran testified before the undersigned Veteran Law Judge at a travel board hearing in Columbia, South Carolina.  A copy of the transcript has been associated with the claims file.  

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  


FINDINGS OF FACT

1.  The record evidence shows that the August 2003 rating decision, the RO denied entitlement to service connection for diabetes mellitus type II, as due to Agent Orange exposure; the Veteran did not initiate an appeal and that rating decision became final.  

2.  Evidence received since the August 2003 rating decision is duplicative, cumulative, and redundant and/or does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for diabetes mellitus type II, to include as due to herbicide exposure.  

3.  Resolving all doubt in the Veteran's favor, his right knee scar is painful.  


CONCLUSIONS OF LAW

1.  The August 2003 rating decision that denied the Veteran's claim of entitlement to service connection for a diabetes mellitus type II due to Agent Orange exposure is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 3.104, 20.1100 (2015).

2.  New and material evidence has not been received to reopen the claim of entitlement to service connection for diabetes mellitus type II due to Agent Orange exposure.  38 U.S.C.A. §§ 1110, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.156(a), 3.159, 3.303, 20.1105 (2015).

3.  The criteria for a 10 percent disability evaluation, and no higher, for painful right knee scar have been met.  38 U.S.C.A. §§ 1154, 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 4.118 Diagnostic Code (DC) 7804 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Such notice must indicate that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 5102, 5106, 5107, 5126; 38 C.F.R. § 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

The notification obligation in this case was accomplished by way of a VCAA letter from the RO to the Veteran dated in July 2010.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).  

As to VA's duty to assist, the Board finds that all necessary development has been accomplished and that appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records (STRs) and private treatment records, to the extent possible, have been obtained and associated with the claims file.  Further, neither the Veteran nor his representative have made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the merits of the issue on appeal, and neither has argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced the Veteran in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009).  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  In this case, the Board concludes that an examination is not needed because new and material evidence has not been submitted to reopen the Veteran's claim for diabetes mellitus type II.  See 38 C.F.R. § 3.159(c)(4)(iii).  The duty to provide an examination and opinion applies to a claim to reopen a finally adjudicated claim only if new and material evidence is presented or secured.  Id.  Moreover, once the Board decides that a claim cannot be reopened, the duty to provide an appellant with a new medical examination is extinguished and the adequacy of any new examination becomes moot.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 463-64 (2007).

Additionally, the Veteran was afforded VA examinations, to include those conducted in October 2010 and June 2013, to determine the nature and severity of his residual laceration scar of the right knee.  The Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected scar of the right knee as they include interviews with the Veteran, a review of the record, and full examinations, addressing the relevant rating criteria.  Moreover, neither the Veteran nor his representative has alleged that his disabilities have worsened in severity since the June 2013 VA examination.  Therefore, the Board finds that the examinations of record are adequate to adjudicate the Veteran's claim for an increased rating and no further examinations are necessary. 

As noted above, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in support of his claim August 2015.  Moreover, with respect to the Veteran's hearing, the undersigned identified the issues on appeal, identified the bases for the prior denials, and identified the evidence necessary to substantiate the claims.  Also, the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim and volunteered his treatment history.  Additionally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) (2015), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that no further action is necessary.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (requiring that the VLJ who chairs a hearing must comply with 38 C.F.R. § 3.103(c)(2) by fully explaining the issues and suggesting the submission of evidence that may have been overlooked).

Based on a review of the claims file, the Board finds that there is no indication in the record that there is any additional evidence relevant to the issue to be decided herein.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Accordingly, the Board finds that duties to notify and duty to assist have been satisfied and will proceed to the adjudication of the Veteran's appeal.  

II.  New and Material 

The Veteran seeks to reopen his previously denied claim of entitlement to service connection for diabetes mellitus type II, to include as due to Agent Orange exposure. 

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Once a decision becomes final, VA may reopen and reconsidered a disallowed claim only when new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014).  Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id. 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992) but see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").

In August 2003, the RO issued a rating decision that denied the Veteran's original claim seeking service connection for diabetes mellitus due to Agent Orange exposure.  At the outset, the RO denied service connection on a presumptive basis because service personnel records showed that the Veteran did not serve in the Republic of Vietnam.  Second, the RO denied service connection on a direct basis because the Veteran did not have this condition in service and there is no medical opinion of record to establish a link between the claimed condition and active military duty.  Thus, in the absence of a medical nexus between the claimed condition and active military duty, service connection for diabetes is not warranted.  Thereafter, the Veteran did not appeal this decision and it became final. 

In June 2010, the Veteran filed an informal claim to reopen his previously denied claim of entitlement to service connection for diabetes mellitus.  

In this case, the Board notes that after the issuance of the August 2003 rating decision, additional private treatment records have been added to the claims file.  Here, medical evidence added to the record since August 2003 decision primarily consists of post-service private treatment records referencing treatment of the Veteran's diabetes mellitus condition. Also added to the record is the transcript of the Veteran's Board hearing, as well as various written statements by the Veteran and his representative. 

The additionally received medical evidence is new in the sense that it was not previously before agency decision makers, and it is relevant, in that it documents treatment for a diabetes disability for which service connection is sought.  Notably, however, these records include no medical opinion or comment even suggesting that diabetes mellitus type II had its origins in, or is otherwise medically-related to, his military service to include herbicide exposure.  As such, the evidence does not pertain to unestablished facts needed to grant service connection.  The Board points out that medical records merely describing the Veteran's current condition are not material to the issue of service connection and are not sufficient to reopen a claim for service connection based upon new and material evidence.  See Morton v. Principi, 3 Vet. App. 508 (1992). 

The Board also finds that the Veteran's own assertions, as well as those advanced on his behalf, provide no basis to reopen the claim.  To the extent that the Veteran asserts that his diabetes was incurred in service as a result of performing laundering service that include using  chemical, the Board finds that these statements do not provide any new information because they simply reiterate assertions previously of record.  In this regard, the Board points out that statements simply reemphasizing the position previously considered in the prior final decision are not new or sufficient to reopen the claim.  Reid v. Derwinski, 2 Vet. App. 312   (1992).  Moreover, to the extent that any new contentions and arguments have been advanced since the August 2003 decision, notably, the presentation of new arguments based on evidence already of record at the time of the previous decision does not constitute the presentation of new evidence under 38 U.S.C. § 5108 .  See also Untalan v. Nicholson, 20 Vet. App. 467 (2006). 

In any event, the Board points out that, in this case, the Veteran simply cannot reopen the claim on the basis of lay assertions, alone.  Notably, lay evidence is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  When a condition is capable of lay observation and may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature." 

Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377   (Fed. Cir. 2007).  Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456   (2007); see also Jandreau, 492 F.3d at 1377 n.4 (lay person not competent to diagnose cancer); Kahana v. Shinseki, 24 Vet. App. 428, 435   (2011).  "Competent medical evidence" is evidence that is provided by a person qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. 38 C.F.R. § 3.159(a); see also Jones v. Brown, 7 Vet. App. 134, 137-38   (1994).

Here, neither the Veteran nor his representative is shown to have appropriate medical training and expertise to competently render a probative opinion on a medical matter such as the etiology of a complex medical disability as diabetes.  Therefore, where, as here, resolution of the appeal turns upon a medical matter that cannot be established by lay evidence, unsupported lay statements, alone, even if new, cannot serve as a predicate to reopen a previously disallowed claim.  See Hickson v. West, 11 Vet. App. 374   (1998).

In summary, the evidence received since the August 2003 decision does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for diabetes mellitus type II, to include as due to Agent Orange exposure.  For all of these reasons, the Veteran's request to reopen his previously denied claim of entitlement to service connection for diabetes mellitus type II is denied.

III.  Right Knee Scar

The Veteran contends that he is entitled to an increased disability evaluation for his scarring of the right knee.  As outlined below, when resolving all reasonable doubt in favor of the Veteran, the evidence of record does suggest that a 10 percent disability evaluation is warranted when there are one or two scars that are unstable or painful.  

Scars are rated at 38 C.F.R. § 4.118.  Amendments were made to the criteria for rating the skin, effective as of October 23, 2008.  Diagnostic Code 7801 applies to burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear.  A 10 percent rating is warranted for scars covering an area or areas of at least 6 square inches (39 square cm) but less than 12 square inches (77 square cm.).  A 20 percent rating is warranted for scars covering an area or areas of at least 12 square inches (77 square cm.) but less than 72 square inches (465 square cm.).  A 30 percent rating is warranted for scars covering an area or areas of at least 72 square inches (465 square cm.) but less than 144 square inches (929 square cm.).  A 40 percent rating is warranted for scars covering an area or areas of 144 square inches (929 square cm.) or greater.  

Note (1): A deep scar is one associated with underlying soft tissue damage. 

Note (2): If multiple qualifying scars are present, or if a single qualifying scar affects more than one extremity, or a single qualifying scar affects one or more extremities and either the anterior portion or posterior portion of the trunk, or both, or a single qualifying scar affects both the anterior portion and the posterior portion of the trunk, assign a separate evaluation for each affected extremity based on the total area of the qualifying scars that affect that extremity, assign a separate evaluation based on the total area of the qualifying scars that affect the anterior portion of the trunk, and assign a separate evaluation based on the total area of the qualifying scars that affect the posterior portion of the trunk.  The mid-axillary line on each side separates the anterior and posterior portions of the trunk.  Combine the separate evaluations under § 4.25.  Qualifying scars are scars that are nonlinear, deep, and are not located on the head, face, or neck.  

Diagnostic 7802 apply to burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are superficial and nonlinear.  A scar covering an area or areas of 144 square inches (929 sq. cm.) or greater warrants a 10 percent rating.  

Note (1): A superficial scar is one not associated with underlying soft tissue damage.  

Note (2): If multiple qualifying scars are present, or if a single qualifying scar affects more than one extremity, or a single qualifying scar affects one or more extremities and either the anterior portion or posterior portion of the trunk, or both, or a single qualifying scar affects both the anterior portion and the posterior portion of the trunk, assign a separate evaluation for each affected extremity based on the total area of the qualifying scars that affect that extremity, assign a separate evaluation based on the total area of the qualifying scars that affect the anterior portion of the trunk, and assign a separate evaluation based on the total area of the qualifying scars that affect the posterior portion of the trunk.  The mid-axillary line on each side separates the anterior and posterior portions of the trunk.  Combine the separate evaluations under § 4.25.  Qualifying scars are scars that are nonlinear, superficial, and are not located on the head, face, or neck.  

Diagnostic Code 7804 applies to scar(s) that are unstable or painful.  A 10 percent rating is warranted when there are one or two scars that are unstable or painful.  A 20 percent rating is warranted for three or four scars that are unstable or painful.  A 30 percent rating is warranted for five or more scars that are unstable or painful.  

None (1): An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  

Note (2): If one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  

Note (3): Scars evaluated under diagnostic codes 7800, 7801, 7802 or 7805 may also receive an evaluation under this diagnostic code, when applicable.  

Diagnostic Code 7805 applies to scars, other (including linear scars) and other effects of scars evaluated under diagnostic codes 7800, 7801, 7802 and 7804.  Evaluate any disabling effect(s) not considered in a rating provided under diagnostic codes 7800-04 under an appropriate diagnostic code.  

38 C.F.R. § 4.118 (effective as of October 23, 2008).  

As an initial matter, the Board finds that the Veteran is entitled to a 10 percent disability evaluation for his scarring as of June 4, 2010- the date of receipt of his claim.  The Board notes that the record does not reflect that the Veteran has sought treatment for scarring of the right knee on an outpatient basis.  He was afforded a VA examination for his scarring in October 2010 and June 2013 which produced inconsistent results.  The October 2013 VA examiner noted a scar on the medial side of the right knee that measures 3 cm by 4 "mm" wide that is linear and non-painful.  The VA examiner opined that this is a superficial scar that does not limit the motion of the knee.  Whereas, the June 2013 VA examiner noted a scar located on the superior and medial to the patella measuring at 2.5 centimeters by 1 centimeters, stable and non-tender.  The VA examiners noted that the scar is not painful.  

While the October 2010 and June 2013 VA physical examinations fails to reflect that the Veteran's scar was in fact painful, the Veteran did complain of pain and soreness at his August 2015 Board hearing.  The Veteran testified that his right knee scar does get sore to the touch at times and he also described that the scar does get unstable on occasion.  The Board finds that the Veteran is competent to report symptoms of pain, soreness and instability of his right knee scar.  See Layno, 6 Vet. App. at 469-70.  As such, resolving all reasonable doubt in favor of the Veteran, the Board finds that a 10 percent disability evaluation for painful scarring is warranted under Diagnostic Code 7804.  38 C.F.R. § 4.118.  

The evidence also suggests that Diagnostic Code 7805 is not for application, as the Veteran's scars have been deemed to have no disabling effects not considered by Diagnostic Codes 7801 to 7804.  See id.  

There are other Diagnostic Codes which are potentially applicable when evaluating a skin disability.  However, these other Diagnostic Codes are inapplicable to the instant claim as the scar is not a benign or malignant skin growth and there has been no diagnosis of infection, acne or other disorder.  See DCs 7806-7833.  In addition, the Board notes that disfigurement criteria are considered only when the scar at issue impacted the head, face or neck.

The above determinations are based on consideration of pertinent provisions of VA's rating schedule.  Additionally, the Board finds at no point pertinent to the appellate period has the Veteran's right knee scar been shown to be so exceptional or unusual to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1). 

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R.  § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R.     § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, 22 Vet. App. 111.

The Veteran's symptoms include painful, sore and unstable scar of the right knee.  Also, the October 2010 VA examiner found that the scar does not adhere to underlying tissue, so they result in no functional impairment.  A 10 percent disability evaluation is meant to compensate a Veteran for this symptomatology.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801-05.  In addition, a 20 percent disability evaluation is meant to compensate for a deep and nonlinear scar for areas at least 77 cm but less than 72 cm.  Id.  The rating schedule also allows for a higher disability evaluation upon a worsening of symptomatology.  See id.  Therefore, the rating criteria reasonably described the Veteran's disability and referral for consideration of an extraschedular rating is not warranted.  

The Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Finally, the Board also recognizes that the Court of Appeals for Veterans Claims has clarified that a claim for a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities exists as part of a claim for an increase (whether in an original claim or as part of a claim for increased rating). Rice v. Shinseki, 22 Vet. App. 447 (2009).  A TDIU claim is considered reasonably raised when a veteran submits medical evidence of a disability, makes a claim for the highest rating possible, and submits evidence of service-connected unemployability. See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  The Veteran has not contended that scarring of his right knee renders him unemployable and the other evidence of record does not otherwise suggest that this is the case.  For these reasons, the Board finds that a claim for TDIU has neither been raised by the Veteran nor by the record.

The evidence in equipoise supports an initial rating of 10 percent under Diagnostic Code 7804, but no more, for the residuals of a right knee scar throughout the entire appellate period.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

New and material evidence has not been received to reopen the claim for service connection for diabetes mellitus type II, and the appeal is denied.

A 10 percent disability evaluation under Diagnostic Code 7804 for painful scarring of the right knee, as of June 4, 2010, is granted subject to the laws and regulations governing monetary awards.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


